Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed May 10, 2022 has been entered.  Claims 53, 56-58, and 60-75 are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Lisa Amii on May 26, 2022.
The application has been amended as follows: 


CLAIM 60 (Currently amended) The method of claim 53, wherein the hub is a domed hub at the proximal end formed from a biodegradable copolymer at a first composition ratio, and 

CLAIM 70 (Currently amended) The method of claim 66, wherein the hub is a domed hub at the proximal end formed from a biodegradable copolymer at a first composition ratio, and 

Terminal Disclaimer
The terminal disclaimer filed on May 10, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,357,640 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 53, 56-58, and 60-75 are allowed.
The following is an examiner’s statement of reasons for allowance:  Independent claims 53 and 66 incorporate indicated allowable subject matter of previously presented claims 54 and 55.  Of the closest prior art, Eaton fails to disclose the force applied by the plurality of legs
when expanded and fails to disclose as the nasal polyps recede due to release of the one or
more therapeutic agents, the plurality of legs continue to expand to maintain contact with the
nasal polyps and surrounding tissue of the nasal passageway or paranasal sinus cavity.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771